Title: To Thomas Jefferson from Frederick A. Mayo, 2 April 1821
From: Mayo, Frederick A.
To: Jefferson, Thomas


Honorable Sir
Springhill near Richmond
the 2 April 1821
I hereby forward my Accounts, and whatever your honour should find wrong or not reasonable pleas to make the deduction, and I shall be perfectly satisfied—The last Vol of the Weekly Register is also forward by mail, and charged within—I wish verry much indeed that the Work forwarded may correspond with the directions given for executing the same, as we have not spared to be particular from the commencement, but notwithstanding there may be some not to your honours wish, Should that be the case I shall be glad to do such over without any charge—Having as your honour had been informed, fealt meself bound in consequence of various misfortune in buisness to give up my Book & Stationer Store, and in fact all my property (accepting my Bindry Establishment, and a few acers ground) for the benefit of my Creditors in general, which circumstance naturaly preast me down in life verry much indeed; the kind Notice your honour had taken of my situation has still strengthent me in my resolution not any more to regret the considerable loosses, which the times, and supposed frinds like a Stream has swept away but to look forward, and to use better management combined with industry, by which I hope still I shall make a good liveing for me and my family—The quarto Vol, in one of your largest boxes forward Slyberds Statistical Annals, I took the liberty to send, beeing I hope a suitable Work, for your honours libry, it is bound in American calf, and beeing done in a Virginia Bindry You will pleas not to reject it. I attent to that department now closly meself, without the former interuptions, to which profession I was brought up in Germany, and workt it the the same in different parts of Europe, and also in England, untill my impressment into the Navy, in which service I was compelled to act the part of a Sailer for nearly four years I then came by chance, about twelve years ago, fortunatly to the U. States, but in the most miserable Situation I suppose a person could come without means of any kind, and then not in health, besides having a verry serious wound to content with, which I received not fare from Leango, on the Coast of Africa haveing been also up Congo River in prusuit of Spanish and French Vessells—Some time after my arrival I workt for a considerable time in different City of America, I therefore have no reason to be discontented, as it respects may haveing been unfortuned like many others have been in buisness, particular when I reflect on the Situation which I was in, when I first placed my feet on American Soil; I then feel not only thankfull for the present but also for the past, particular more so, when I over look the various miserable & dangeres Scenes I have been placed in through Life, either by my own folly or by the direction of providence—I hope your Honour will parten me for haveing mentioned some circumstances concerning meself, the high Respect I feel towards yourself, produced a wish; that your honour should know, where from, and in what manner I came to this happy Land.—I now have in a measure made a new start in buisness, and it is my ambition to execute work, at least not in a common Style—I have therefore taken the liberty of presenting your honour with a Speciment of my new commencement as , but being not clear of various inperfections, I hope you will parten what ever your Judgement will find not suitable, as it respects the taste & Workmanship of the Vol forwarded, be pleased to accept this token of Respect, which I indeavourd to show through the Medium of my profession; and should this Speciment meat your honours approbation, is all I ask, and wish for, as such greatly would be in favour of my receiving more encourgement in the line of my profession—My Bindry I have since nearly two years ago, about one mile below Richmond, which I buildet for that particular porpus of considerable extent, have a few acers ground around it, and live here with my family and shop  hands free of  and content, notwithstanding all the Shipwreck & loosses of my former buisness, still I am perfectly satisfied, as I feel like returned to a harbour after a Severe Sturm, attenting to my home concern and profession, and now shall depend on the most saved ancker of following and working at my Mechinical branch—Have no complain as I receive incouragement in the Bindry, so that I can make out by using industry and aconomy as exertions shall not be wanting in Order to do work to satisfaction, and with more expedition as formerly—I am fearfull that I may have made meself disagreeable by my long, and no doubt improperly written letter, Should that been the case, I hope sinerly your honour will forgive me, as my intentions are not bad, beside haveing never received any instruction in the english Language—May the Blessings of your labour of Old continue through the U. States, to be that firm foundation, and may your honour long injoy the same in peace health and comfort, This wishes—your most humble ServantFrederick A Mayo